De Witt, J.
It is undoubtedly the law that in accordance with the provisions of section 762 of the General Laws, it is the duty of the commissioners of a county to require an account to be made in items, before they allow it. But the law making this requirement emanated from the legislature and not from the *329Constitution. The same authority, viz., the legislature, which provided a method to be followed in allowing accounts gener-r ally against a county, had power to provide a different method for certifying and allowing a particular account. This power they exercised in unequivocal terms, in section 8 of the Act of February 8, 1889. The account of plaintiff was to be ascertained and certified by a board specially provided for the purpose, the board of boundary commissioners. Section 762 was not repealed. No one pretends that it was. But the one subject of the account in question was taken out of its operation, and given to another board. That board had authority and jurisdiction in its special matter from the same high source as does the board of county commissioners generally. When the boundary commission had acted within its powers, as it did, and in absence of fraud, collusion, or bad faith, the board of county commissioners had no province in the premises but to pay the account as certified by the proper authority. The resistance of the county commissioners is beyond our understanding.
The second ground of defense by the appellant seems equally untenable. The boundary commission were empowered to employ “ competent surveyor with necessary assistants.” The office of the commission was to make a survey. Necessarily, the only expenses of the commission (outside of the commissioners per diem, which is provided for in another section of the act), would be for a survey. The reasonable construction of the act is that the commission should employ a surveyor with his own equipment, instruments, and assistants. It would be an unnatural construction of the act to hold that the surveyor should employ a surveyor separately, and then hire assistants, and buy or rent instruments, tools, and equipment. These accessories are all found with a surveyor as part of the implements of his craft. They belong with him as naturally as the tools of the carpenter or the library of the lawyer. The commission properly employed the surveyor, and he provided his own ordinary means of executing his work, and put in his whole account for the service to the auditing board provided by law, and it successfully passed the careful scrutiny of that board, the members of which had been chosen, and their capacity and integrity approved by the boards of commissioners of the four counties *330interested. The contention of the appellant seems to be without substantial merit.
The judgment of the District Court is affirmed.
Blake, C. J., and Harwood, J., concur.